Citation Nr: 1516906	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  07-06 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tomah, Wisconsin


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital from January 30, 2006 to February 13, 2006.

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital from February 24, 2006 to March 3, 2006.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service January 1980 to December 1981.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from May 2006 and June 2006 decisions of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Tomah, Wisconsin.  The Veteran's disagreement with the denial of payment or reimbursement of private medical expenses led to this appeal.  Payment or reimbursement of unauthorized medical expenses incurred at a private hospital from January 30, 2006 to February 13, 2006, and from February 20, 2006 to March 3, 2006 were denied.  

In July 2012, the Veteran testified before a Veterans Law Judge at a Board hearing.  Thereafter, the Veterans' Law Judge left employment with the Board, but the Veteran indicated that he did not want another hearing.  The Board has remanded this case several times, the last dated in September 2012.  

In November 2014, the RO granted a portion of the Veteran's claim, awarding unreimbursed medical expenses incurred from February 20, 2006 through February 23, 2006.  


FINDINGS OF FACT

1.  The Veteran is in receipt of a 100 percent disability compensation rating due to service-connected disabilities.  


2.  Payment or reimbursement of the cost of private medical care from January 30, 2006 to February 13, 2006, and from February 20, 2006 to March 3, 2006, was not authorized in advance by VA. 

3.  For both periods of hospitalization, the medical services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health.

4.  For both periods of hospitalization, VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.

5.  With regard to the first period of hospitalization, from January 30, 2006 to February 13, 2006, the emergency continued for the full hospitalization period.  

6.  With regard to the second period of hospitalization, from February 20, 2006 to March 3, 2006, the Veteran could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability as of February 24, 2006, when the emergent conditions ended.  


CONCLUSIONS OF LAW

1.  The requirements for payment or reimbursement of the cost of unauthorized private medical care from January 30, 2006 to February 13, 2006, have been met.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.120 (2014). 

2.  The requirements for payment or reimbursement of the cost of unauthorized private medical care from February 24, 2006 to March 3, 2006, have not been met.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. §§  17.120, 17.121 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  VCAA notice was sent in June 2006, Apri 2009, and November 2014.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  Moreover, because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations may not be applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.

Reimbursement

The Veteran contends that he meets the requirements for reimbursement of unauthorized medical expenses incurred at private hospitals from January 30, 2006 to February 13, 2006 and from February 24, 2006 to March 3, 2006. 

The Veteran received private medical treatment in January 2006, prior to admission to the first hospitalization on January 30, 2006, for back pain.  On January 30, 2006, he was seen at St. Michael's Hospital for evaluation of a spinal epidural abscess.  He was transferred that day to the St. Joseph's Hospital/Marshfield Clinic, a private facility, for treatment.  The discharge summary indicates that the Veteran sought treatment after an 8-9 days of back pain, fevers, and sweats.  The Veteran subsequently underwent laminectomies for debridement of a lumbosacral spinal epidural abscess.  The hospitalization records note that the Veteran's post-surgical course reflected improvement; however he was noted to have septicemia with bacteroid fragilis.  The treating examiners continuously sought to identify the source (which caused the epidural abscess), performing various tests to the gastrointestinal tract, but the source was never found.  Eventually, the blood cultures were negative, but it was noted that the Veteran needed treatment with Imipenem and Metronidazole until February 23, 2006 to finish the two week course.  

One week later, on February 20, 2006, the Veteran presented for admission due to drainage of the incision from the prior treatment.  He presented with leakage of purulent fluid from the upper aspect of the incision.  The Veteran underwent a re-opening of the lumbar wound for debridement of the wound infection.  It  was noticed that the Veteran was uncomfortable for the first few days after the surgery, but then his pain was under control.  He had an upper drain and a lower drain which were left in place to continue to drain whatever material was left behind.  He remained followed by Infectious Disease, with an IV pole and drains attacked.  However, he was able to walk around with the pole and had no particular problems.  He had a strong wound closure and did fairly well in the hospital.  

In an April 2006 note from a registered nurse from VA, she documented that the Veteran was seen at the St. Joseph's Hospital/Marshfield Clinic from January 20, 2006 to February 13, 2006, for lumbar wound dehiscence.  Thereafter, he was seen in the provider office after notification by care facility that the Veteran had drainage from his incision.  He was seen in the office and immediately placed in the hospital.  She stated that the Veteran was medically stable.  She opined that he was able to be transferred to VA services.  It was also indicated that Dr. A. (from VA) had indicated that VA was available.  A September 2006 entry in the record documented that the Veteran reported that a Dr. P.M informed him that he would not have made it 48 hours and that two VA facilities he named did not have back specialists.  A later dated note in February 2007 indicated that Dr. H. (from VA)  indicated that the claim should be denied.  

In the June 2006 VAMC determination that denied reimbursement of payment for the episode of care from January 30, 2006 to February 13, 2006, the VAMC found that VA facilities were feasibly available to provide the care.  In a November 2006 letter, the VAMC continued the denial, noting that a reviewing clinician determined that the care was not for an emergency that would have prevented the use of VA facilities.  In the statement of case, the VAMC indicated that the reviewing physician determined that the Veteran was medically stable for transfer to a VA facility for services required.  That is, the Veteran was stable for transfer from the earlier treatment beginning on January 30, 2006 for which the Veteran currently seeks payment or reimbursement. 

With regard to the second hospitalization, the records associated with the denial of the claim for reimbursement or payment for the episode of care from February 20, 2006 to March 3, 2006, include a recommendation from a VA registered nurse that the claim be denied.  She noted that the Veteran expressed that he would not come to the VA and elected to use civilian facilities in cares that could be addressed by VA services.

In the May 2006 VAMC determination that denied reimbursement of payment for the episode of care from February 20, 2006 to March 3, 2006, the VAMC found that VA facilities were feasibly available to provide care. In a November 2006 letter that continued the denial, the VAMC noted that a reviewing clinician felt that VA facilities were available and should have been used.  In the statement of the case, the VAMC noted that the reviewing physician determined that the Veteran was medical stable for transfer to a VA facility for services required.  

In his March 2007 substantive appeal as well as subsequent Board testimony, the Veteran stated that he was seeking reimbursement or payment as he was informed that he would have been dead in 24-48 hours and that VA could not help him.  After his surgery, he indicated that he still had a staph infection which was being treated.  The Veteran wrote that VA did not have the resources to treat the disability.  When he was hospitalized again, his IV which had been placed for a staph infection had popped out and fluid was leaking from it.

In an October 2009 letter, a private physician, Dr. P.M., stated that the Veteran presented (at St. Michael's Hospital) on January 30, 2006, in a very serious medical condition.  This physician suspected either an epidural abscess of discitis and ordered a stat lumbar MRI with a stop at the laboratory for blood work which showed elevated white count, sedimentation rate, and C-reactive protein.  The MRI showed a clear epidural abscess at the L5-S1 level.  This physician reviewed the MRI with the spine surgeon who recommended immediate transfer to the Marshfield Clinic (St. Joseph's Hospital/Marshfield Clinic), where the Veteran would have the benefit of both infectious diseases specialists and neurosurgeons on call.  This physician indicated that a rupture of an epidural abscess could be life threatening.  Also, his temperature was elevated at 101 and was noted to be 105 when he was evaluated later at St. Joseph's Hospital/Marshfield Clinic.  He was treated by the infectious disease physician and had surgery to drain the epidural abscess within the 24 hour period.  The physician indicated that the Veteran required immediate care for a potentially life threatening condition.  The Veteran was eventually discharged on IV antibiotics.

In March 2010, Dr. H. a VA physician opined that during the second hospitalization, the Veteran was admitted under emergent conditions, but was stable for transfer to VA two days after his surgical debridement.

Subsequent to that opinion, the Board remanded this case because certain inquiries had not been answered.  

In September 2014, Dr. H. considered the first hospitalization.  It was noted by him that the Veteran was seen on January 28, 2006 for back pain by Dr. P.M.  On January 30, 2006, he was seen again for persistent back pain.  His temperature was mildly elevated and an MRI was obtained.  The Veteran left the emergency room and turned home.  The Veteran was then contacted at home and told to return.  The examiner noted that although the ultimate problem was significant, the symptoms presenting were not of a severity that it necessitated the use of non-VA facilities.  He concluded that the Veteran could have used VA for evaluation and also for definite treatment once a diagnosis was made.  There was no contact with VA made.  Thus, he opined that the claim remained denied.  He indicated that the Veteran could have been sent to a VA facility instead of the private facility when he returned home after the MRI.  

With regard to the second hospitalization, Dr. H. opined that the Veteran was admitted on an emergent basis, but that the records suggested that the Veteran was stable for transfer two days after debridement.  The care consisted of IV antibiotics, pain control, and therapy.  

Service connection is in effect for schizophrenia, rated as 100 percent disabling and right and left knee chondromalacia, both rated as 10 percent disabling.  

Initially, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care provided during the two hospitalizations in question.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  See Similes v. Brown, 5 Vet. App. 555 (1994). 

The law provides that, in connection with its statutory obligation to provide medical services to veterans, VA may contract for private care in certain limited circumstances, including cases where a medical emergency exists. 

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of Veterans Affairs] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710 or 1712], may contract with non-Department facilities in order to furnish certain care, including: "Hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility."  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54.  See Opinion of the VA General Counsel, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

In this case, there is no evidence that the Veteran obtained proper authorization for payment of the private medical expenses for either hospitalization in question.  Likewise, although an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission, no such application was made in this case.  Thus, payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703; 38 C.F.R. § 17.54..

Alternatively, reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728.  The United States Court of Appeals for Veterans Claims (Court) has stated that a second avenue for potential relief for a veteran entitled to VA care forced to obtain treatment at a non-VA facility is 38 U.S.C. § 1728.  See Malone v. Gober, 10 Vet. App. 539, 541 (1997). 

The implementing regulation, 38 C.F.R. § 17.120, provides circumstances under which the not previously authorized medical services may be paid.  The regulation provides that payment or reimbursement may be paid: 

(1) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; 

(2) the care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(3) VA or other Federal facilities were not feasibly available, and an attempt to use them before hand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

See 38 C.F.R. § 17.120.

The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, "all three statutory requirements would have to be met before reimbursement could be authorized."  Malone, 10 Vet. App. at 542 

38 C.F.R. § 17.121 provides that claims for payment or reimbursement of the costs of emergency hospital care or medical services not previously authorized will not be provided for any period beyond the date on which the medical emergency ended.  The regulation provides that an emergency shall be deemed to have ended at the point when a VA physician has determined that, based on sound medical judgment, a Veteran: (a) Who received emergency hospital care could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability, or (b) Who received emergency medical services, could have reported to a VA medical center for continuation of treatment for the disability. 

In this case, the Veteran is in receipt of a 100 percent rating based upon individual unemployability.  Although the VAMC did not make a formal finding that the total disability was permanent in nature, the VAMC appears to have implicitly made this finding as the question was not addressed and the claim was addressed only under the 38 U.S.C.A. § 1728 law.  As noted in a prior Board remand, the Board will not disturb this finding.  Thus, it is unnecessary to address whether payment or reimbursement is warranted under 38 U.S.C.A. § 1725 (the Millennium Bill) which provides for payment or reimbursement in limited circumstances for non-service connected disabilities.  Also, the first criterion is met.  

With regard to the second criterion, regarding the first hospitalization, Dr. P.M. indicated that the Veteran was admitted to St. Joseph's Hospital/Marshfield Clinic on January 30, 2006 under emergent conditions.  Although the VA examiner indicated that the Veteran presented with symptoms which were not of a severity that he needed to use a non-VA facility; the private physician, Dr. P.M. contradicted this assessment.  He indicated that the Veteran presented in a very serious condition earlier in the day on January 30, 2006.  An MRI was performed and the Veteran was sent home.  However, according to both the Veteran and the records, the Veteran was told to return immediately due to the emergent nature of his medical situation.  The private physician stated the potentially life threatening nature of the Veteran's epidural abscess and the Board believes that this information was conveyed to the Veteran.  Although he said "potentially," the exact nature could not be determined with certainty without further evaluation.  An emergency is defined as "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  The Board therefore finds that the set of circumstances demanded immediate action.  As noted above, the Veteran's temperature then spiked to 105, he underwent surgery, and he was found to have septicemia.  Thus, there was a medical emergency of such nature that delay would have been hazardous to life or health; and the second criterion was met.

With regard to the last criterion, the Board finds that VA or other Federal facilities were not feasibly available, and an attempt to use them before hand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  See 38 C.F.R. §§ 17.52, 17.53.  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities. See 38 C.F.R. § 17.130 (emphasis added).  The VA physician opined that the Veteran could have been sent to a VA facility instead of the private facility when he returned home after the MRI.  However, the record shows that the Veteran was told to return immediately for medical care by Dr. P.M. due to the life-threatening nature of his medical status.  The VA facility was over double the distance to the VA facility (per a March 2010 VA Memorandum).  He did in fact have a 105 temperature when he was admitted.  In light of the foregoing, the third criterion is met.   

Thus, all three criteria are met with regard to the first hospitalization from January 30, 2006 to February 13, 2006.    

With regard to the matter of whether the emergency ended at some point such that the Veteran could have been transported, the Board notes that the medical evidence shows that the Veteran was continuously being evaluated for the source of his diagnosed septicemia with bacteroid fragilis, without success.  It is reasonable to find that the Veteran was not stable for transfer while the medical facility was trying to determine why the Veteran had sepsis.  He was discharged after the blood work normalized, although he was kept on antibiotics, via an IV.  Therefore, the Board finds that the benefits sought for the entire period of January 30, 2006 to February 13, 2006 is warranted.  

With regard to the second hospitalization, from February 24, 2006 to March 3, 2006, the RO has conceded that the three criteria are all met as benefits were granted from February 20, 2006 to February 23, 2006.  However, the RO concluded that the emergency ended after February 23, 2006, and the Veteran was able to be transferred at that point, as confirmed by the VA physician, Dr. H.  Dr. H. indicated that two days after the debridement surgery was completed, the Veteran was stable for transfer.  The Board agrees with this assessment as the underlying medical records show that the Veteran responded well to the surgery, his pain was controlled, his drains and IV were in place, but he was able to ambulate with them without any problems.  His wound closure was also stabilized.  Thus, the Veteran could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability as of February 24, 2006.  Therefore, the Board finds that reimbursement after February 23, 2006, is not warranted.  


ORDER

 Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital from January 30, 2006 to February 13, 2006 is granted.

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital from February 24, 2006 to March 3, 2006, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


